DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 15/570,088 filed on 6/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 28, the indefinite limitation is “wherein the first and second rates of rotation are substantially constant”. It is unclear whether this constant rate should be after the change of the first and second rates of rotation in claim 5, so that it doesn’t contradict the last limitation of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 11-17 and 19, 21-22, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20110258848) in view of Bauvin (US 2012/0082788).

Regarding claim 5, Fujita teaches:
A controller (Item 6) configured to operate a plurality of machines each machine using a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor, each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the motor speed controller incorporating a regenerative braking system (Abstract: a regenerative power produced when each of the motors is decelerated), the controller being adapted to synchronize the servo motors to achieve overlap of the acceleration phases of some of the machines with the deceleration phases of other of the machines (Abstract and Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), whereby the synchronizing the servo motors enables the regenerative braking systems to redistribute electrical power between the machines. (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051),
machines to achieve a first rate of rotation after a first acceleration phase and to control a second machine of the plurality of machines to achieve a second rate of rotation after a second acceleration phase (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, it is stated that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member; therefore, the control section starts and accelerates the one of the two moving members, therefore based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it. Examiner’s note: it’s inherent to have a rate of rotation after an acceleration) such that the second rate of rotation is the same as the first rate of rotation (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Therefore, they’re at same rate of rotation);
Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claim 9, Fujita teaches:
A system comprising: 
X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor, each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the motor speed controller incorporating a regenerative braking system (Abstract: a regenerative power produced when each of the motors is decelerated); and 
a controller (item 6) configured to operate the machines, the controller being adapted to synchronise the servo motors to achieve overlap of the acceleration phases of the machines with the deceleration phases of other of the machines (Abstract and Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), whereby the synchronizing the servo motors enables the regenerative braking systems to redistribute electrical power between the machines. (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).
  	 wherein, the controller is further adapted to control a first machine of the plurality of machines to achieve a first rate of rotation after a first acceleration phase and to control a second machine of the plurality of machines to achieve a second rate of rotation after a second acceleration phase (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, it is stated that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member; therefore, the control section starts and accelerates the one of the two moving members, therefore based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it. Examiner’s note: it’s inherent to have a rate of rotation after an acceleration), such that the second rate of rotation is (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Therefore, they’re at same rate of rotation);
Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claims 8 and 12, Fujita teaches:
The controller according to claim 5, the controller being either a central controller or controller distributed across the machines (Fig. 1 charge controller 6 appears to be either a central controller or controller distributed across the machines since it is connected to almost every component of the apparatus).

Regarding claim 13, Fujita teaches:
A method of operating a plurality of machines, each one of the machines having a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the method comprising: 
Fig. 3 shows acceleration phases; see para 0036-0038 and 0040), a first machine of the plurality of machines achieves a first rate of rotation after a first acceleration phase Examiner’s note: it’s inherent to have a rate of rotation after an acceleration).
, and a second machine of the plurality of machines achieves a second rate of rotation after a second acceleration phase, (para 0015-0016); 
(b) decelerating each one of the servo motors such that each servo motor has a deceleration phase Fig. 3 shows deceleration phases; see para 0036-0038 and 0040); 
(c) synchronising the acceleration (a) and deceleration (b) of the servo motors in order to achieve overlap of the acceleration phases of some of the machines with the deceleration phases of other of the machines (Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), such that the second rate of rotation is the same as the first rate of rotation (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Therefore, they’re at same rate of rotation);
(d) changing the second rate of rotation of the second can internal spray machine due to a change in the first rate of rotation of the first can internal spray machine (Abstract and [0015]-[0016]); and
(e) providing electrical power from regenerative braking systems of the machines in a deceleration phase to the machines in an acceleration phase (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).  
Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).


Regarding claims 7, 11 and 17 Fujita doesn’t explicitly teach:
A controller according to claim 5, wherein the can internal spray machines each comprise an indexing mechanism, the indexing mechanism comprising the servo motor.  
However, Bauvin teaches in para 0079 a table interpreted as an indexing mechanism comprising the function of the motor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indexing mechanism of Bauving by utilizing the apparatus of Fujita in order to control the spray nozzle from a safety point of view by reducing the risk of untimely spraying toward the user and to make it possible to direct the spray continuously in a predefined direction compatible with operator safety (see 0070).

Regarding claim 14, Fujita teaches:
The method of claim 13 further comprising the step of, after the decelerating step, pausing the servo motors for a dwell period (col 7 ll.1-5: delaying acceleration of the traveling vehicles; which is a pause).  

Regarding claim 15, Fujita teaches:
col. 1 line 66- col. 2 line 10: the transfer of energy is from the decelerating vehicle to the accelerating vehicle right away so there’s no storage of energy).

Regarding claim 16, Fujita teaches:
The controller according to claim 5, wherein each one of the plurality of can internal spray machines is configured to rotate a can to a processing area independently of the rotation of each of the other plurality of internal spray machines ([0005]: respective motors are provided and controlled by a control section to drive moving members independently) such that each can is rotated by a single one of the plurality of spray machines (Abstract: a plurality of moving members driven by motors).

Regarding claims 19, 22 and 24, Fujita teaches:
The controller according to claim 5, wherein the controller is further configured to operate the plurality of can internal spray machines to undergo up to 420 acceleration and deceleration cycles per minute (Abstract: accelerate and deceleration).

Regarding claim 21, Fujita teaches:
The controller according to claim 5, wherein each servo motor of each can internal spray machine is individually controlled by their respective motor speed controller (Fig. 1 shows that each motors are driven by motor amplifier).

Regarding claim 26, Fujita teaches:
para 0016 states that where a time difference exists, the freedom of controlling the respective moving members can be increased and therefore, there would be plurality of machines which would coincidentally have at least two in deceleration or acceleration at the same time while one of the rest would be on opposing direction).  

Regarding claim 27, Fujita teaches:
The controller according to claim 5, the controller is adapted to control the first can internal spray machine to achieve the first rate and to control the second can internal spray machine to achieve the second rate in response to a change in rate of other can internal spray machines of the plurality of can internal spray machines (para 0015 states that the control section performs harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member or to make the deceleration of the other moving member and the acceleration of the one moving member become approximately equal amounts or strength with opposite signs of plus and minus).

Regarding claim 28, as best understood, Fujita teaches:
The controller according to claim 5, wherein the first and second rates of rotation are substantially constant (Fig. 5).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20110258848) in view of Bauvin (US 2012/0082788) further in view of Ogawa (US 8,612,110).

Regarding claim 18 Fujita teaches:
A method according to claim 13, wherein the step of synchronising step (d)  comprises synchronising the servo motors in order to achieve optimal overlap between acceleration and deceleration phases of the machines (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).
None of Fujita nor Bauvin explicitly teach:
achieving substantially maximum energy transfer from decelerating to accelerating machines.
However, Ogawa teaches achieving substantially maximum energy transfer from decelerating to accelerating machines (col. 1 line 66- col. 2 line 7: the traveling vehicle system causes the first traveling vehicles to decelerate and the second traveling vehicles to accelerate at the same time in order to use the regenerative electric power generated by the decelerating first traveling vehicles to accelerate the second traveling vehicles. Accordingly, the traveling vehicle system suffers no loss of power and efficient use of the regenerative electric power; thus if no loss of power and efficient use of regenerative power, then maximum transfer of energy from decelerating to accelerating machines).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the achievement of maximum energy transfer from decelerating to accelerating machines of Ogawa into the structure of Bauvin in order to use the regenerative power efficiently without storing and discharging the power (see Ogawa col 1 ll.32-40).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are not persuasive. 

Applicant has argued Page 8 of 14 that:

 Fujita is unrelated to controlling can internal spray machine. Instead, Fujita relates to mounting electronic components. With reference to Figure 5 of Fujita, reproduced below, Fujita discloses a control section that "performs a harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member or to make the deceleration of the other moving member and the acceleration of the one moving member become approximately equal amounts or strengths with opposite signs of plus and minus." (Fujita, 0015). "Moreover, where the deceleration of the other moving member and the acceleration of the one moving member are controlled to become approximately equal amounts or strengths with opposite signs of plus and minus, it is possible to effectively utilize the most art of the regenerative electric power, so that the efficiency in utilizing the regenerative electric power can be enhance remarkably." (Id.). 

Examiner responds: Applicant’s invention relates to methods of operating a plurality of machines, each machine using a servo motor and motor speed controller incorporating regenerative braking system; the method comprising synchronizing the servo motors in order to achieve overlap of the acceleration phases of some machines with the deceleration phase of other machines and providing electrical power from the regeneration braking systems of machines in a deceleration phase to machines in an acceleration phase. Applicant is using their work for the use of internal spray machine. Even though the Fujiata art doesn’t disclose the use of internal spray machine, Fujita discloses the moving of a plurality of moving members driven by motors. The apparatus is provided with a regenerative electric power control section for controlling regenerative electric power produced by regenerating a motion energy when each of the motors is decelerated. When two moving members are moved, a control section begins to start and accelerate one of the two moving members in synchronized relation with a timing of beginning to decelerate and stop the other moving member and controls the regenerative electric power control section to utilize a regenerative electric power which is obtained from the motor driving the other moving member, in starting the motor which drives the one moving 

Applicant has argued Page 9 of 14 that the harmonization control (e.g. acceleration/deceleration) of Fujita is not the same as the control of the rate of rotation (e.g. velocity) recited in claim 5. More specifically, claim 5 recites that the controller is configured to control the first can internal spray machine “to achieve a first rate of rotation after a first acceleration phase”, and to control the second can internal spray machine “to achieve a second rate of rotation after a second acceleration phase”.
Examiner answers Fujita teaches for instance in para 0015-0016 that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it. For the limitation, “to achieve a first rate of rotation after a first acceleration phase” and controlling the second machine “to achieve a second rate of rotation after a second acceleration phase”, it’s not a new method to have a first rate of rotation after a first acceleration phase. Examiner believes there’s always a rate of rotation after an acceleration. Para 0015-0016 teach there’s harmonization control; thus acceleration control; therefore, after each acceleration, follows a rate of rotation. 

Applicant has argued on page 10 of 14 that:
In contrast, Fujita only describes harmonizing acceleration and deceleration to achieve fixed speeds. (See Fujita, 0051-0052). With reference to Figure 5 (above) of Fujita, VA represents a y-axis speed of a first moving member 22A and VB represents a y-axis speed of a second moving member 22B. (See id.). Fujita fails to describe that either of the speeds VA or VB are changed due to a change in the other of the speeds VA or VB "such that the second rate of rotation is the same as the first rate of rotation," as recited in claim 5. Instead, Fujita only describes that the moving members 22A and 22B start operation and are accelerated until the speed "becomes stable at a fixed speed." (Id. at 0052-0053). (emphasis added).

Examiner answers: Fujita’s controller operates the machines of the different moving members by synchronizing the motors to achieve an overlap between acceleration and deceleration phases see Fig.3. Further para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Therefore, they’re at same rate of rotation.

Applicant has argued on page 10 of 14 that Fujita fails to describe changing a rate (e.g.) speed of a single mounting apparatus, such that the rates of the apparatuses are the same. 
Examiner believes that by synchronizing the motors to achieve the overlap the control changes the speed of one of the motors. The abstract further states that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member. Therefore, the control section starts and accelerates the one of the two moving members based on the change of the first rate of rotation.

 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Bauvin, Fujita and Ogawa is possible for a person of ordinary skill in the art by using the control mechanism of Fujita and .

Therefore, the application is not in condition for allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                        10/2/2021

/KAWING CHAN/Primary Examiner, Art Unit 2846